—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered May 25, 1993, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
Giving due deference to the jury’s findings on credibility, defendant’s guilt was proven beyond a reasonable doubt, and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.